DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 04/09/2021 responsive to the Office Action filed 03/08/2021 has been entered. Claims 1, 2, 9, 10 and 14 have been amended. Claims 15-20 were previously withdrawn. Claims 1-20 are pending in this application.

Response to Arguments

Since claim 2 has been amended, the objection of claim 2 has been withdrawn.
Since claim 1 has been amended, the rejection of claim 1 under 112(b) has been withdrawn.
Applicant’s arguments, see Amendments pages 8-16 filed 04/09/2021, with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Touma (US 2017/0368758-of record) in view of Page (US 2015/0367576-of record).

With respect to claim 1, Touma teaches a method for fabricating a composite part (“A shaping procedure of the shaped object S”, Pa [0072] and Fig. 8) using a 3D printing machine (“a 3D printer 100”, Pa [0043]), said method comprising 
forming the part (“the shaped object S”) by depositing consecutive part layers each including rows of filaments made of a part material from the machine on a support structure (“The shaping stage 13 is a platform on which a shaped object S is placed, and is a platform where a thermoplastic resin discharged from a later-mentioned shaping head is deposited.”, Pa [0048]; “The thermoplastic resin that will be a material of the shaped object S is a string-shaped resin (filaments 38A, 38B)”, Pa [0052]), 
wherein depositing each part layer includes non-sequentially depositing one set of a plurality of filaments so that a gap is formed between the filaments (“in the first layer, as shown in FIG. 8(a), the resin materials R1 are formed with the X direction as their longitudinal direction, with an arrangement pitch of substantially 1:1.”, Pa [0072]) and then depositing any number of additional sets of filaments so that each adjacent pair of filaments in each additional set of filaments are non-sequentially deposited (“Then, as shown in FIG. 8(b), the resin materials R2 are similarly formed with an 

Touma further teaches that the moving mechanism of the 3D printer 100 may include a multi-axis arm 41 having a fixed end on a bottom surface of the frame 11 and a moving end (elevator section) of this multi-axis arm 41 may be mounted with shaping heads 25A, 25B (Pa [0111] and Fig. 23), but does not specifically teach that the machine includes an end-effector mounted to an end joint of a robot arm via a rotatable connector, said end-effector including a nozzle assembly rotatable relative to the end-effector via a rotary assembly, said nozzle assembly being configured to deposit the filaments, and where the nozzle assembly is placeable at any position and orientation in three dimensions via a position and orientation of the end joint of the robot arm and a rotation angle of the rotatable connector, and a rotation angle of the rotary assembly.
In the same field of endeavor, fused deposition modelling (FDM) three dimensional (3D) printer, Page teaches multi-axis FDM system or material deposition system with a nozzle that can change angular orientation relative to the part, a compact, angularly variable distal end can help the nozzle reach into tight spaces, so as to fabricate a wide range of part shapes (Pa [0085] and [0091]). Page further teaches a material dispensing system 1400 with a nozzle 1402 configured to rotate about two rotational axes, a first rotation axis 1406 is shown with a vertical orientation and a second rotational axis 1408 can be perpendicular to the first rotational axis 1406 (Pa [0106] and Figs. 14a-b) and a positioning pulley 14018 is driven by positioning drive belt 14012 and is connected to nozzle 14004 so that when positioning drive belt 14012 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Touma with the teachings of Page such that the one would replace each of Touma’s shaping heads 25A, 25B with Page’s material dispensing system 1400 with a nozzle 1402 for the purpose of a multi-axis system to allow fabrication of a wide range of part shapes so that the nozzle assembly is inherently placeable at any position and orientation in three dimensions via a position and orientation of the end joint of the robot arm and two rotation angles. In this modification, the positioning pulley 14018 and the positioning drive belt 14012 would correspond to the claimed rotary assembly. Even if Page does not explicitly teach a rotatable connector which is a structure to rotate the material dispensing system 1400 in the vertical axis, one would appreciate that Page’s system would inherently include the structure, or alternatively, one would have found it obvious to provide the structure between the robot arm and the material dispensing system 1400 in order to rotate the material dispensing system 1400 in the vertical axis.

With respect to claim 4, Touma as applied to claim 1 above further teaches that forming the part includes depositing a first set of a plurality of filaments for each layer that are spaced apart from each other so that a gap is formed between each adjacent pair of the filaments in the first set that is about a width of the filament (“in the first layer, as shown in FIG. 8(a), the resin materials R1 are formed with the X direction as their 
	
With respect to claim 5, Touma as applied to claim 4 above further teaches that depositing a first set of a plurality of filaments for each layer includes depositing odd-numbered filaments (Fig. 8 (a) shows that the material R1 is deposited on the first, third, fifth, seventh and ninth rows.) and depositing a second set of a plurality of filaments for each layer includes depositing even-numbered filaments (Fig. 8 (b) shows that the material R2 is deposited on the second, forth, sixth, and eighth rows.).

Claims 2, 3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Touma (US 2017/0368758-of record) in view of Page (US 2015/0367576-of record) as applied to claim 1 above, and further in view of Mark (US 2017/0173868-of record).

With respect to claim 2, Touma as applied to claim 1 above teaches depositing the layers on the support structure (“shaping stage 13”, Pa [0048]), but is silent to providing a support structure that the filaments are deposited on, wherein providing a support structure includes depositing consecutive support structure layers having rows of filaments made of a support structure material from the machine on a build-plate.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Touma with the teachings of Mark such that the one would form a support structure by depositing consecutive layers with a support material on the shaping stage and then form the part on the support structure in order to raise the part relative to the shaping stage.

 With respect to claim 3, Mark as applied in the combination regarding claim 2 above further teaches that the support structure layers include filaments that have a pure polymer (“the support material may include, a soluble material (e.g., a polymer)”, Pa [0122])).

With respect to claims 6 and 9, Touma as applied to claim 1 above further teaches that the filaments in the part layers include resins and fillers (Pa [0053]), but 
In the same field of endeavor, 3D printing, Mark teaches that manufacturing a part may include supplying a continuous/random fiber reinforced composite filament including a matrix material (e.g., polymer), a plurality of axial fiber strands extending substantially continuously within the matrix material, and a multiplicity of short chopped fiber rods between 0.2-10 mm long dispersed throughout the matrix material (Pa [0006] and [0067]) for orienting fiber during additive manufacturing to anisotropically improve properties of the finished part (Pa [0005]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Touma with the teachings of Mark such that the one would substitute Mark’s continuous/random fiber reinforced composite filament, comprising a matrix material (polymer), a plurality of axial fiber strands extending substantially continuously within the matrix material, and a multiplicity of short chopped fiber rods, for Touma’s filament for the purpose of orienting fiber during additive manufacturing to anisotropically improve properties of the finished part. 

With respect to claim 7, Mark as applied in the combination regarding claim 6 above further teaches that the continuous fibers are continuous carbon fibers (Pa [0056]).

With respect to claim 8, Mark as applied in the combination regarding claim 6 above further teaches that the continuous fibers are continuous glass fibers (Pa [0056]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Touma (US 2017/0368758-of record) in view of Mark (US 2017/0173868-of record) and Page (US 2015/0367576-of record).

With respect to claim 10, Touma teaches a method for fabricating a composite part (“A shaping procedure of the shaped object S”, Pa [0072] and Fig. 8) using a 3D printing machine (“a 3D printer 100”, Pa [0043]), said method comprising 
forming the part (“the shaped object S”) by depositing consecutive part layers including rows of filaments made of a part material from the machine on a build-plate (“The shaping stage 13 is a platform on which a shaped object S is placed, and is a platform where a thermoplastic resin discharged from a later-mentioned shaping head is deposited.”, Pa [0048]; “The thermoplastic resin that will be a material of the shaped object S is a string-shaped resin (filaments 38A, 38B)”, Pa [0052]), 
wherein depositing each part layer includes depositing a first set of a plurality of filaments for each layer that are spaced apart from each other so that a gap is formed between each adjacent pair of the filaments in the first set that is about a width of the filament (“in the first layer, as shown in FIG. 8(a), the resin materials R1 are formed with the X direction as their longitudinal direction, with an arrangement pitch of substantially 1:1.”, Pa [0072]) and depositing a second set of a plurality of filaments for each layer that provides a filament in each gap between the filaments in the first set (“Then, as shown in FIG. 8(b), the resin materials R2 are similarly formed with an arrangement pitch of substantially 1:1, so as to fill gaps of the resin materials R1.”, Pa [0073]).\

Touma differs from the claim in that Touma teaches depositing the layers on the build-plate (“shaping stage 13”, Pa [0048]), but is silent to forming a support structure by depositing consecutive support structure layers including rows of filaments made of a support structure material from the machine on the build-plate and then forming the part on the support structure. 
In the same field of endeavor, 3D printing, Mark teaches that after the matrix material or polymer 4, 4a is substantially melted, the continuous core reinforced filament 2 is applied onto a build platen 16 to build successive layers 14 to form a three dimensional structure (Pa [0054] and Fig. 1B), and a support material 1340 is added to raise the part relative to a build platen (Pa [0102] and Fig. 4C), and further teaches forming a first shape in a support material to form a support preform, e.g., using the structures of FIGS. 1A-1D, 2A-2H, and 3, and the printer may additively deposit continuous reinforcing fiber in a second shape following a contour of the support preform to form a continuous fiber reinforcement preform (Pa [0121]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Touma with the teachings of Mark such that the one would form a support structure by depositing consecutive layers with a support material on the shaping stage and then form the part on the support structure in order to raise the part relative to the shaping stage.

Touma further teaches that the moving mechanism of the 3D printer 100 may include a multi-axis arm 41 having a fixed end on a bottom surface of the frame 11 and 
In the same field of endeavor, fused deposition modelling (FDM) three dimensional (3D) printer, Page teaches multi-axis FDM system or material deposition system with a nozzle that can change angular orientation relative to the part, a compact, angularly variable distal end can help the nozzle reach into tight spaces, so as to fabricate a wide range of part shapes (Pa [0085] and [0091]). Page further teaches a material dispensing system 1400 with a nozzle 1402 configured to rotate about two rotational axes, a first rotation axis 1406 is shown with a vertical orientation and a second rotational axis 1408 can be perpendicular to the first rotational axis 1406 (Pa [0106] and Figs. 14a-b) and a positioning pulley 14018 is driven by positioning drive belt 14012 and is connected to nozzle 14004 so that when positioning drive belt 14012 moves, it results in rotation of nozzle 14004 about axis 14022 (Pa [0110] and Figs. 15a-c). Page teaches that the material deposition system can be coupled to a multi-axis motion system such as a gantry, delta mechanism or robot arm (Pa [0133]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Touma with the teachings of Page such 

With respect to claim 11, Mark as applied in the combination regarding claim 10 above further teaches that the support structure layers include filaments that have a pure polymer (“the support material may include, a soluble material (e.g., a polymer)”, Pa [0122])).

With respect to claim 12, Touma as applied to claim 10 above further teaches that depositing a first set of a plurality of filaments for each layer includes depositing odd-numbered filaments (Fig. 8 (a) shows that the material R1 is deposited on the first, third, fifth, seventh and ninth rows.) and depositing a second set of a plurality of 

With respect to claims 13 and 14, Touma as applied to claim 10 above further teaches that the filaments in the part layers include resins and fillers (Pa [0053]), but does not specifically teach that the filaments include continuous fibers (Claim 6) and/or a chopped or discontinuous fibers (Claim 9) combined with a polymer.
In the same field of endeavor, 3D printing, Mark teaches that manufacturing a part may include supplying a continuous/random fiber reinforced composite filament including a matrix material (e.g., polymer), a plurality of axial fiber strands extending substantially continuously within the matrix material, and a multiplicity of short chopped fiber rods between 0.2-10 mm long dispersed throughout the matrix material (Pa [0006] and [0067]) for orienting fiber during additive manufacturing to anisotropically improve properties of the finished part (Pa [0005]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Touma with the teachings of Mark such that the one would substitute Mark’s continuous/random fiber reinforced composite filament, comprising a matrix material (polymer), a plurality of axial fiber strands extending substantially continuously within the matrix material, and a multiplicity of short chopped fiber rods, for Touma’s filament for the purpose of orienting fiber during additive manufacturing to anisotropically improve properties of the finished part. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742